Exhibit 10.27

ADVERTISER INSERTION ORDER

AMENDMENT NO. 4

 

  

Reference is hereby made to that certain Advertiser Insertion Order entered into
as of July 1, 2007 by and among Marchex, Inc., a Delaware corporation, having
offices at 413 Pine Street, Suite 500, Seattle, WA 98101, MDNH, Inc. a
wholly-owned subsidiary of Marchex (together, “Marchex”), and Intelius Sales
Company, LLC, a limited liability company having offices at 500 108th Ave. 25th
Floor Bellevue, WA 98004 (“Advertiser”), as amended on November 30,
2007, February 26, 2008 AND December 31, 2008 (as amended, the “Agreement”).

  

This Amendment No. 4 to the Agreement (“Amendment”) is entered into by and among
Marchex and Advertiser and is effective as of December 31, 2009 (“Amendment
Effective Date”). Any capitalized terms used herein, but not defined herein,
shall have the meanings ascribed to them in the Agreement.

  

In connection with the Agreement, the parties acknowledge and agree as follows:

  

The Term field of the Agreement shall be deleted in its entirety and replaced
with the following:

  

July 1, 2007 (“Effective Date”) through March 31, 2010.

  

The second full paragraph of Exhibit A (as previously amended) shall be deleted
in its entirety and replaced with the following:

ITEM 16   

Advertiser will pay for each Yellow Page Query at the rate of ***. The maximum
monthly cap for Yellow Pages Queries will be ***. Notwithstanding the other
terms of this Agreement, in the event of any dispute with respect to the
reported amounts hereunder that is not resolved to the mutual satisfaction of
both parties, ***, which amount shall be deemed the final payment obligation
hereunder.

  

Except as expressly set forth in this Amendment, all of the terms of the
Agreement shall remain in full force and effect.

  

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Amendment as of the Amendment Effective Date.

 

  INTELIUS SALES COMPANY LLC   MARCHEX, INC.   By:  

/s/ Ed Peterson

    By:  

/s/ Peter Christothoulou

  Name:  

Ed Peterson

    Name:  

Peter Christothoulou

  Title:  

EVP

    Title:  

COO

        Date:   1-6-10   MDNH, INC.       By:  

/s/ Brendhan Hight

        Name:  

Brendhan Hight

        Title:  

President

     

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.